Per Curiam.
Respondent moves, on due notice, to dismiss the appeal for want of prosecution. No appearance is made in opposition to the motion.
The grounds of the motion are supported by affidavit of the state’s attorney of Golden Valley county, stating in substance that appellant was convicted in the district court of that county at the January, 1915, term, and that thereafter an appeal was taken to the supreme court; that on August 14th the appeal papers were transmitted to the clerk; that no further steps whatever have been taken to perfect such appeal, and appellant has not procured a transcript of the testimony taken at the trial, nor has he filed any brief in such cause, and he has wholly neglected, without cause, to perfect and prosecute such appeal. In view of such showing we deem the motion well taken, and it is accordingly ordered that such appeal be, and the same is hereby, dismissed.